Citation Nr: 0615438	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-38 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (RO) which granted service 
connection for PTSD with an evaluation of 30 percent, 
effective August 2000.  


FINDING OF FACT

The veteran's PTSD results in social impairment due to 
symptoms such as depressed mood, and sleep impairment. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1- 4.14, 4.125-
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In an August 2001 letter, prior to issuance of the initial 
rating decision, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible.  VA also described types 
of evidence that the veteran could submit in support of his 
PTSD claim.  In effect, VA asked the veteran to provide any 
evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  In the present appeal, VA did not 
provide the veteran with notice of the type of specific 
evidence necessary to establish an effective date.  However, 
despite inadequate notice on these two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See id.; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The August 2001 letter addressed the 
veteran's original application for service connection.  In 
September 2003, the RO awarded service connection for PTSD 
and assigned a 30 percent evaluation, effective August 2000.  
Therefore, the August 2001 letter served its purpose in 
providing VCAA notice and its application is no longer 
required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for PTSD.  An October 2004 statement of the case 
informed the veteran of an effective date and a January 2005 
supplemental statement of the case provided him with 
pertinent regulations on disability ratings.  The Board finds 
that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's private treatment records and evaluations, VA 
examinations, and lay statements have been associated with 
the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.



B.  Background and Evidence

In an August 2002 letter, Dr. B.J.F. relayed an extensive 
history as reported by the veteran in a December 1999 
examination.  In the mental status examination, Dr. B.J.F. 
stated that the veteran was clearly withdrawn, his grooming 
and appearance were neglected, and he appeared fearful, 
indecisive, guarded, and defensive.  He stated that the 
veteran's marked insecurity was shown by his halting speech 
and suspiciousness and that the veteran appeared to be 
severely depressed, anxious, and irritable.  The veteran was 
oriented to time, place, and person.  Dr. B.J.F. stated that 
there was an irregular loss in decision-making, and that the 
veteran exhibited major decisive psychogenic amnesia and 
post-traumatic amnesia.  He stated that memory loss was seen 
in recent as well as remote events; that thought patterns 
were tangential with loosening associations, and that the 
veteran had prominent ideas of inadequacies, hopelessness, 
and unworthiness.  He stated that the veteran's overall 
intelligence function was at best in the low/average 
category.  

The veteran reported severe sleep difficulties and dreams 
about traumatic experiences.  Dr. B.J.F. stated that the 
veteran had a marked diminished interest in his former 
significant activities, a feeling of estrangement from 
others, persistent sense of shame and guilt, and outbursts of 
anger with strong homicidal tendencies.  Dr. B.J.F. stated 
that he had reviewed the medical records.  He stated that the 
veteran's mental impairment does in and of itself preclude 
the veteran from maintaining gainful employment.  The veteran 
was assessed a Global Assessment Functioning code (GAF) of 45 
denoting serious symptoms and impairment in social and 
occupational functioning.  Dr. B.J.F. stated that the veteran 
would remain dysfunctional and unable to perform any gainful 
occupation.  

During a May 2003 VA examination, which included a review of 
the claims file, the veteran reported that his relationship 
with his mother was "okay" and he had two sisters and three 
brothers with whom he was close.  He was particularly close 
to his sister who he was living with at the time.  He worked 
as a forklift operator and had been with the same company for 
6 years.  He stated that he thought he was productive.  The 
veteran had a history of drug addiction, and a history of 
legal infractions due to past alcohol and drug addiction.  He 
was previously married.  His former wife had three children 
from a prior relationship; they did not have any children 
together.  In his free time, the veteran was active in church 
and enjoyed going to the movies.  He reported that he had 
friends, but generally preferred to be alone.  He did not 
have close relationships with his friends.  He had one close 
friend who passed away.   

During the mental status examination, there was no evidence 
of impaired thought process, delusions, hallucinations, 
suicidal, or homicidal ideation.  The veteran's hygiene was 
adequate and he reported successful completion of basic 
activities of daily living.  He was oriented time three, 
memory was grossly intact, and he denied any obsessive or 
ritualistic behavior.  Rate and flow of speech were within 
normal limits.  The veteran reported symptoms of depression.  
He denied difficulty with impulse control, but reported some 
irritability.  His sleep was good.  He reported that he was 
quick to anger but could catch himself now that he was no 
longer abusing substances.  There was no suggestion of 
personality disorder.  

The veteran was diagnosed with mild PTSD, major depressive 
disorder in partial remission, alcohol dependence in total 
remission, and opiate dependency in total remission.  He was 
assessed with mild Axis IV psychosocial and environmental 
problems due social isolation, improving since he moved in 
with his sister.  He had a GAF of 55.  The examiner stated 
that the veteran had made vast improvements in his functional 
status since successfully treating his substance abuse 
problem.  In a July 2003 follow up opinion the examiner 
stated that disassociating the effects of PTSD and major 
depressive disorder was not possible.  

During a May 2004 VA examination, which included a review of 
the claims file, the veteran reported being clean and sober 
since 1994 with one relapse in 1997.  He reported that he had 
been attending Narcotics Anonymous (N.A.) and was quite 
active in it, and that he relied on his religious faith and 
going to church in order to maintain sobriety.  He reported 
that he was married once from 1979 to 1985.  He had two 
relationships since his marriage, one lasting two years, and 
one in 2000 which lasted one year.  He was employed for the 
last 8 years, loading and unloading trucks at a pet supply 
distributor.  He reported that work had been stressful 
because business was good and that he had been working 7 days 
a week.  The veteran resided by himself and got about 5 hours 
of sleep nightly.  He reported having a few friends.  He did 
not socialize much outside of N.A., but got a lot of social 
interaction through his participation in N.A. 

During his mental status examination, he was dressed 
casually.  Grooming and hygiene were good, facial expressions 
were appropriate, gait was within normal limits, and eye 
contact was good.  He began the interview somewhat guarded 
and somber, but became more at ease and displayed a wide 
range of affect.  He was oriented in four spheres.  Speech 
was within normal limits for rate, rhythm, and content.  The 
veteran described his mood as depressed and angry, and his 
affect was congruent and reactive.  There were no delusions 
and hallucinations, and no suicidal or homicidal ideations.  
There was no evidence of formal thought disorder.  Judgment 
and insight, attention and concentration were good.  The 
veteran reported that he had insomnia and woke up frequently 
throughout the night; problems with irritability, which kept 
people at arms length at work; and depressed mood more days 
than not.  

The examiner stated that the veteran continued with sobriety 
and kept the same job for the last 8 years.  Socially, his 
symptoms of anhedonia, loss of motivation, and diminished 
interest in activities, impaired his ability to form 
meaningful relationships.  However, he was able to have two 
significant relationships since the end of his marriage, 
significant relationships with people in N.A., and he had a 
very close friend who died in 2001.  He was assessed with 
mild impairment in social and occupational functioning.  The 
veteran was diagnosed with mild PTSD, dysthymic disorder, 
alcohol dependence in sustained total remission, and opiate 
dependence in sustained total remission.  He had a GAF of 65.  

The veteran was seen by Dr. S.G. in December 2004.  Dr S.G. 
had reviewed the medical records available in the claims 
file.  He stated that the veteran's mood varied from mild to 
moderate depression.  The veteran reported that he preferred 
to be on his own.  His mental status examination reflected 
mild depression without significant affective flattening, no 
psychotic thought, no suicidal or homicidal ideation, normal 
speech and thought pattern, and good insight and judgment.  
The veteran was fully oriented, had no difficulties with 
memory, comparisons, or interpretations, and overall showed 
no significant functional impairment in this area.  Dr. S.G. 
assessed the veteran with mild to moderate PTSD, and 
polysubstance dependence in remission, noted as non-
contributory to his current condition.  Dr. S.G. stated that 
the veteran generally functioned at a satisfactory level with 
respect to self-care, concentration, and memory; did not 
present with flattened affect, abnormal speech, panic attacks 
more than once a week, or impairment of memory.  His judgment 
and abstraction ability was intact.  He held a full time job.  
However, the veteran did have disturbances of motivation and 
mood, and significant difficulty in establishing and 
maintaining effective social relationships.  The veteran was 
not assessed with a GAF score.   

In November 2004, the veteran's former wife provided a 
statement describing his symptoms.  She stated that the 
veteran avoided being around people, even family, and that he 
was quiet and withdrawn.  She described him reacting to small 
problems with outbursts of anger.  She also described the 
veteran isolating himself from people, not having friends, 
and avoiding contact with their children and grandchildren.

In November 2004, the veteran submitted a statement stating 
that although he worked for the same company for several 
years, he did not work well with others and did not socialize 
with his co-workers.  He stated that he rarely interacted 
with his family members, that he had difficulty understanding 
complex commands, and that he thought that his judgment was 
impaired.  He stated that he avoided social encounters and 
had very little motivation.  
 
C.  Law and Analysis

The veteran is seeking an increased initial evaluation for 
PTSD.  The Board has carefully reviewed the evidence and 
statements made in support of the claim and finds that the 
preponderance of the evidence is against the veteran's claim.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2005).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2005).  

The U.S. Court of Appeals for Veterans Claims (CAVC) has 
distinguished a new claim for an increased rating of a 
service-connected disability and a case where the veteran 
expresses dissatisfaction with an initial rating of a 
disability that has just been service-connected.  See 
Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  Id.  
In this case, a staged rating is for consideration.

The veteran is currently assigned a 30 percent evaluation for 
PTSD under the provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2005).  A 30 percent rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  Higher ratings are contemplated for 
occupational and social impairment with deficiencies in most 
areas or for total occupational and social impairment.  Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause an occupational or social impairment equivalent to 
those listed in that diagnostic code, the appropriate, 
equivalent rating is assigned.  Id.

Within the DSM-IV, GAF codes ranging from 1 to 100, reflect 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); See also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF codes from 71 to 80 
reflect transient symptoms, if present, and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family arguments); resulting in no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind schoolwork).  
DSM-IV at 46-47.  GAF codes from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Codes ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Codes ranging from 41 to 50 reflect serous symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Codes ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

The Board shall base its decisions on the entire record in 
the proceeding.  38 U.S.C.A. § 7104(a) (West 2002).  In 
making its determination, the Board has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In a July 2003 follow-up opinion to the May VA 2003 
examination, the examiner stated that disassociating the 
effects of PTSD and major depressive disorder was not 
possible.  The Board notes that when it is not possible to 
separate the effects of the service-connected disability from 
a nonservice-connected disability, such signs and symptoms 
shall be attributed to the service-connected disability.  See 
38 C.F.R. § 3.102 (2005); Mittleider v. West, 11 Vet. App. 
181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) (the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.)  The Board also notes 
that the veteran's psychiatric evaluations show that 
veteran's past drug and alcohol abuse have been in total 
remission and are non-contributory to his current disability.  

The Board finds that the veteran's overall disability picture 
is most consistent with a 30 percent rating for PTSD.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2005).  

Objective medical evidence shows that veteran's symptoms have 
resulted in social impairment, although he generally 
functions satisfactorily with routine behavior, self-care, 
and normal conversation.  During May 2003 and May 2004 VA 
examinations the veteran stated that he had a few friends, 
but generally preferred to be alone.  He was active in church 
and active in N.A. where he had a lot of social interaction.  
In May 2003, the VA examiner assessed the veteran with mild 
psychosocial and environmental problems due to social 
isolation, which had improved since he moved in with his 
sister.  The veteran reported successful completion of 
activities of daily living.  During a December 2004 
examination by Dr. S.G., the veteran reported that he 
preferred being on his own.  Dr. S.G. noted that the veteran 
had significant difficulty in establishing and maintaining 
effective social relationships.  He also stated that the 
veteran generally functioned at a satisfactory level with 
respect to self-care, concentration, and memory.  
 
The veteran exhibits symptoms such as depressed mood and 
sleep impairment.   During VA examinations, he was diagnosed 
with depressive disorder, he reported symptoms of depression 
and irritability, and described his mood as depressed and 
angry.  In his May 2003 examination, he reported that his 
sleep was good.  In his May 2004 examination, he reported 
that he got 5 hours of sleep nightly.  He also stated that he 
had insomnia and woke up frequently throughout the night.  
Thus, the Board finds that the veteran's PTSD warrants a 30 
percent evaluation, where his disability results in social 
impairment due to symptoms such as depressed mood and sleep 
impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).  

The Board recognizes that in a December 1999 examination, Dr. 
B.J.F. assigned a GAF of 45 denoting serious impairment in 
social and occupational functioning and described symptoms 
including neglect for appearance, severe depression, 
anxiousness, and irritability, impairments in decision 
making, memory loss, tangential thought patterns with 
loosening associations, ideas of inadequacies, hopelessness, 
and unworthiness, severe sleep difficulties, and homicidal 
tendencies.  Dr. B.J.F. stated that the veteran's mental 
impairment precludes him from maintaining gainful employment, 
and that he would remain dysfunctional and unable to perform 
any gainful occupation.  

Dr. B.J.F.'s findings are not consistent with the three other 
psychiatric examinations associated with the claims file.  
According to the CAVC, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  The 
Board finds that the examination by Dr. B.J.F. does not thus, 
provide probative evidence of the severity of the veteran's 
PTSD.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another when VA gives an adequate 
statement of reasons and bases).  Dr. B.J.F. stated that the 
veteran was unable to maintain gainful employment.  However, 
three other psychiatric examinations show that the veteran 
had been employed with the same company for 8 years.  The 
other examinations do not reflect symptoms described by Dr. 
B.J.F., such as neglect for appearance, anxiousness, 
impairments in decision making, memory loss, tangential 
thought patterns, ideas of inadequacies, hopelessness, and 
unworthiness, severe sleep difficulties, and homicidal 
tendencies.  

During May 2003 and May 2004 VA examinations, the veteran was 
assessed with GAF codes of 55 and 65, respectively.  Although 
the veteran had a GAF of 55 in May 2003, reflecting moderate 
difficulty in social functioning, the examiner had ultimately 
assessed him with mild PTSD and with mild psychosocial and 
environmental problems due to social isolation.  As noted 
above, codes ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  The Board notes that 
the the GAF code of 65 reflects mild symptoms such as 
depressed mood, mild insomnia, some difficulty in social 
functioning, but generally functioning pretty well with some 
meaningful interpersonal relationships.  Although the GAF 
score, while relevant, is not dispositive in a case, these 
scores coupled with the objective findings shown on mental 
status examination demonstrate mild to moderate PTSD 
symptomatology.

The Board notes that the veteran has disturbances of mood, 
including depression, and difficulty maintaining or 
establishing some social relationships.  However, the 
preponderance of the evidence does not reflect a level of 
impairment that warrants 50 percent evaluation. See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2005).  Mental status 
examinations completed by VA and by Dr. S.G. note the absence 
of impaired thought process, delusions, hallucinations, 
suicidal, or homicidal ideation.  The veteran was oriented, 
his memory was grossly intact, and rate and flow of speech 
were normal.  His judgment, insight, abstraction, attention, 
and concentration were good.  He did not present with 
flattened affect, or panic attacks more than once a week.  
While Dr. S.G. reported that the veteran has disturbances of 
motivation and mood, and has significant difficulty in 
establishing and maintaining effective social relationships, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  See 38 C.F.R. § 4.126 
(2005).  Further, VA examinations show that he had 
significant relationships with people in N.A., he had a very 
close friend who passed away, and he had a close relationship 
with his siblings, particularly his sister.  While Dr. S.G. 
noted that the bulk of the veteran's symptoms placed him 
within the 30 percent rating and he diagnosed mild to 
moderate PTSD, he concluded that the two criteria set forth 
above, meet the 50 percent criteria.  As noted above, the 
record does not show difficulty in establishing and 
maintaining effective work relationships, and Dr. S.G. noted 
that the veteran held a fulltime job and presumably 
maintained an effective workplace relationship to some 
extent.  However, to the extent that the veteran asserts such 
difficulty despite his long-term employment, the Board does 
not find that the record shows that the disturbances of 
motivation and mood, or the difficulty in establishing and 
maintaining effective social relationships result in 
occupational and social impairment with reduced reliability 
and productivity.  The Board has considered the statements 
submitted by the veteran, and by his former wife.  However, 
the objective medical evidence does not support a higher 
evaluation for PTSD.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The veteran's PTSD has not been shown to cause 
marked interference with employment beyond that contemplated 
by the Schedule for Rating Disabilities, has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against the veteran's 
claim for a higher initial evaluation for PTSD.  The appeal 
is accordingly denied.
	
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An initial evaluation for PTSD in excess of 30 percent is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


